IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2723 Disciplinary Docket No. 3
                                :
                Petitioner      :            Board File No. C3-20-223
                                :
           v.                   :            (Dauphin County Court of Common Pleas,
                                :            No. CP-22-CR-4918-2019)
BRADLEY ADAM WINNICK,           :
                                :            Attorney Reg. No. 78413
                Respondent      :
                                :            (Dauphin County)



                                        ORDER

PER CURIAM
      AND NOW, this 22nd day of May, 2020, the Joint Petition for Temporary

Suspension is granted, Bradley Adam Winnick is placed on temporary suspension, see

Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent’s right to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).